          Case 1:20-cr-01480-WJ Document 15 Filed 07/14/20 Page 1 of 2
                                                                                     r{,^[{,EB
                          rNrHEUNrrEDSrArESDrsrzucr."r'in:'?:rff                         ;t',';#"*lz's'
                             FOR THE DISTRICT OF NEW MEXICO
                                                                                  JUL    I 4 Z0Z0
                                                                            M,TCHELL R.
 UNITED STATES OF AMEzuCA,                       )                   .,                 ELFERS
                                                 )                   .! ,            cLERr
                Plaintiff,                       )       cRTMTNAL*-         ,o - l{Eo'l^[f
                                                 )
        vs.                                      )       Count l:
                                                                18 U.S.C. $ 875(c): Interstate
                                                 )       Communication of Threats;
 MARK CHRISTOPHER ARNOLD,                        )
                                                 )       Count 2: 18 U.S.C. $$ 2261A(2)(B) and
                Defendant.                       )       2262: Cyber-Stalking;
                                                 )
                                                 )       Count 3: 18 U.S.C. S$ 1030(a)(2)(C) and
                                                 )       (c)(2)(B)(ii):UnauthorizedComputer
                                                 )       Access in Furtherance of Cyber-Stalking;
                                                 )       and
                                                 )
                                                 )       Count 4: 18 U.S.C. $ 1028A(a)(1):
                                                 )       Aggravated Identity Theft in Furtherance
                                                 )       of Unauthorized Computer Access.

                                       INDICTMENT
The Grand Jury charges:

                                             Count   1



       On or about May 5, 2019, in Bernalillo County, in the District of New Mexico and

elsewhere, the defendant,    MARK CHRISTOPHER ARNOLD, knowingly                and   willfully did

transmit in interstate and foreign commerce communications containing a threat to injure H.M.

       In violation of 18 U.S.C. $ 875(c).

                                             Count 2

       Between on or about May 5, 2019 arrdl|l{.ay 24,2020, in Bernalillo County, in the District

of New Mexico and elsewhere, the defendant,    MARI( CHRISTOPHER ARNOLD, with the

intent to harass and intimidate H.M., used an interactive computer service, electronic

communication service, and facility of interstate and foreign commerce to engage in a course         of

conduct that caused, and would reasonably be expected to cause, substantial emotional distress to

H.M.

       In violation of 18 U.S.C. $$ 2261A(2)(8) and2262.
            Case 1:20-cr-01480-WJ Document 15 Filed 07/14/20 Page 2 of 2

                                             Count 3

       On or about May 23,2020, in Bernalillo County, in the District of New Mexico and

elsewhere, the defendant,   MARK CHRISTOPHER ARNOLD, intentionally              exceeded

authorized access to a computer and thereby obtained information from a protected computer,

and the offense was committed in furtherance of a criminal act in violation of the laws of the

United States, specifically, Cyber-Stalking as charged in Count 2 of this Indictment.

       In violation of 18 U.S.C. $$ 1030(a)(2)(C) and (cx2)(B)(ii).

                                             Count 4

       On or about May 23,2020, in Bernalillo County, in the District of New Mexico and

elsewhere, the defendant,   MARK CHRISTOPHER ARNOLD, knowingly                and unlawfully used

and possessed, without lawful authority, a means of identification of H.M., namely that person's

name, Facebook login information, and at least one picture of that person, knowing that the

means of identification belonged to an actual person other than himself, during and in relation to

a felony   violation enumerated in 18 U.S.C. $ 1028A(c), specifically Unauthorized Computer

Access as charged in Count 3 of this Indictment.

       In violation of 18 U.S.C. $ 1028A(aX1).

                                                     A TRUE BILL:




                                                                   N OF THE GRAND JURY




Assistant United States Attorney

       July 14,2020
